717 S.E.2d 573 (2011)
STATE of North Carolina
v.
Elder G. CORTEZ, defendant and
Richard L. Lowry, Surety, and
Larry D. Atkinson, Surety, and
Tony L. Barnes, Surety.
No. 200P11.
Supreme Court of North Carolina.
August 25, 2011.
Rod Malone, Raleigh, for Johnston County Board of Education.
Paul T. Jackson, Assistant District Attorney, for State of North Carolina.
John P. O'Hale, Benson, for Lowry, Richard L., et al.

ORDER
Upon consideration of the petition filed by Sureties on the 24th of May 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
Upon consideration of the petition filed on the 24th of May 2011 by Sureties in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
Upon consideration of the petition filed by Sureties on the 24th of May 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."